Citation Nr: 1513916	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-23 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to increases in the ratings for blast injury of the right foot with fractures of the second and fifth metatarsals (currently rated 0 percent prior to September 4, 2009, and 10 percent from that date).

2.  Entitlement to a compensable rating for skin graft of the right calf.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1982 to August 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision that denied compensable ratings for the Veteran's service-connected right foot and right calf skin graft disabilities.  An April 2011 rating decision subsequently increased the rating for the Veteran's right foot disability to 10 percent, effective September 4, 2009.  [The issue is characterized to reflect that "staged" ratings are now assigned, and that both stages are on appeal.]  In January 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.

After the hearing, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  

The issue of service connection for a traumatic brain injury has been raised by the record in a January 2015 application for benefits, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  

During the January 2015 Travel Board hearing, the Veteran testified that he received treatment at the VA Medical Center in Augusta, Georgia and with a private physician, Dr. Benson, in Statesville, Georgia.  As records of such treatment are pertinent evidence (and VA records are constructively of record), they must be secured and considered.  

The Board notes that the most recent VA examinations to evaluate the Veteran's right foot and right calf scars were in July 2008, nearly seven years ago.  He has alleged in statements and testimony that the current ratings do not reflect the current state of his service-connected disabilities.  During the January 2015 hearing, he specifically stated that his right foot is getting worse.  Because he is competent to observe a worsening condition, a contemporaneous examination to assess the severity of his right foot disability is necessary.  Because the record is completely silent with respect the Veteran's right leg scar, a contemporaneous examination to assess the severity of that disability is also necessary.

Accordingly, the case is REMANDED for the following:

1. After obtaining any necessary authorization, the AOJ should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA or private evaluations or treatment the Veteran received for his right foot disability or right leg scars, to include all records of VA treatment in Augusta, Georgia and records of private treatment with Dr. Benson.

2.  Thereafter, the AOJ should arrange for the Veteran to be afforded an examination by an appropriate medical professional to determine the current severity of any of the scars associated with his in-service injury, specifically scars on the right calf, residuals of cast blister.  The entire record must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3.  Thereafter, the Veteran should then be scheduled for a VA foot examination to ascertain the current nature and severity of his residuals of a blast injury to the right foot with fractures of the second and fifth metatarsals.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

4.  The AOJ should then review the record and re-adjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






